DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.
 
Claim Objections
Claims 18, 20, 23, and 25 are objected to because of the following informalities:  
Claims 18 and 23 contain minor clarity informalities.  A suggested amendment to overcome the objection has been proposed below.
Claims 20 and 25 contain minor antecedent basis informalities.  A suggested amendment to overcome the objection has been proposed below.
The remaining claims depend from claims 18 and 23 and thus are objected to as well.
Appropriate correction is required.

Suggested Amendment
18.	A climate control and management system comprising:
(a) a mobile interface running on a mobile device; and
(b) a thermostat, said thermostat adapted to be connected to and control a heating system, a cooling system, a ventilation system or a humidity control system, said thermostat having:
(1) a wireless interface, said wireless interface enabling said thermostat to connect with said mobile device, said thermostat adapted to be managed by said mobile interface, said thermostat adapted to be controlled by a calendar, said calendar configured by said mobile interface and including calendar settings and exception also adapted to be manually configured by said mobile interface; and
(2) a display screen adapted to display one or more settings of said calendar settings.

20.	The climate control and management system claim 18 wherein said exception days are:
(1) generated based on said geographical location of said mobile device wherein said 
(2) generated based on said geographical location of said thermostat wherein said 

23.	A climate control and management system comprising:
(a) a mobile interface running on a mobile device; and
(b) a control system, said control system adapted to be connected to and control an environmental control system, said control system comprising:
(1) a wireless interface, said wireless interface enabling said control system to connect with said mobile device, said control system adapted to be managed by said mobile interface, said control system adapted to be controlled by a calendar, said calendar configured by said mobile interface and including a geographical location of said control system, wherein said exception days are also adapted to be manually configured by said mobile interface; and
(2) a display screen adapted to display one or more settings of said calendar settings.

25.	The climate control and management system of claim 23 wherein said exception days are:
(1) generated based on said geographical location of said mobile device wherein said 
(2) generated based on said geographical location of said control system wherein said 

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection of claims 18, 20, 23, and 25 as detailed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/
Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
12/28/21